In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much an order of the Supreme Court, Suffolk County (Mackenzie, J.), dated March 7, 2007, as denied her motion to relieve the attorney for the parties’ two sons.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the mother’s motion to relieve Marjorie E. Zuckerman as the attorney for the parties’ two sons (see Matter of C. Children, 282 AD2d 455, 456 [2001]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Skelos, Santucci and Leventhal, JJ., concur.